Opinion issued February 10, 2006




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00057-CR
____________

IN RE DANNY RAY MOORE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Danny Ray Moore, seeks to compel the respondent
 to vacate an
order that he claims “caused the convicting jury to make an affirmative finding of the
use of a deadly weapon.”  Relator was convicted by a jury of the offense of burglary
of a habitation with intent to commit sexual assault on November 13, 1998.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Higley, and Bland.